       Case 2:19-cv-00376-MCE-CKD Document 21 Filed 02/05/21 Page 1 of 2


 1    Laura A. Stoll (SBN 255023)
      lstoll@goodwinlaw.com
 2    GOODWIN PROCTER LLP
      601 S Figueroa Street
 3    41st Floor
      Los Angeles, California 90017
 4    Tel.: +1 213 426 2500
      Fax.: +1 213 623 1673
 5
      Attorneys for Defendant NATIONSTAR
 6    MORTGAGE, LLC dba MR. COOPER
 7
      Todd M. Friedman (SBN 216752)
 8    tfriedman@toddflaw.com
      LAW OFFICES OF
 9    TODD M. FRIEDMAN, P.C.
      2155 Oxnard Street, Suite 780
10    Woodland Hills, CA 91367
      Tel: +1 866 598 5042
11    Fax: +1 866 633 0228
12    Attorneys for Plaintiff FRANK CORRAL
13
                                  UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15
                                       SACRAMENTO DIVISION
16

17    FRANK CORRAL, individually, and                  Case No. 19-cv-00376-MCE-CKD
      on behalf of other members of the general
18    public similarly situated,                       STIPULATION AND ORDER OF
                                                       DISMISSAL WITH PREJUDICE
19                  Plaintiff,
                                                       Judge: Hon. Morrison C. England, Jr.
20           v.                                        Courtroom: 7 – 14th Flr.

21    NATIONSTAR MORTGAGE, LLC
      dba MR. COOPER, and DOES 1-10,
22    inclusive,

23                  Defendants.

24

25

26
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Frank Corral and
27
     Defendant Nationstar Mortgage, LLC dba Mr. Cooper (together, the “Parties”), that, pursuant to Fed.
28
                                               4
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE          Case No. 2:19-CV-00376-MCE-CKD
       Case 2:19-cv-00376-MCE-CKD Document 21 Filed 02/05/21 Page 2 of 2


 1   R. Civ. P. 41(a)(1)(A)(ii), this action is hereby dismissed in its entirety with prejudice as to Plaintiff
 2   and without prejudice as to the putative Class. The Parties waive any and all rights to appeal and
 3   shall bear their own costs.
 4           IT IS SO STIPULATED.
                                                           Respectfully submitted,
 5
      Dated: February 2, 2021                        By: /s/ Laura A. Stoll
 6                                                       Laura A. Stoll
                                                         lstoll@goodwinlaw.com
 7                                                       GOODWIN PROCTER LLP
 8                                                         Attorneys for Defendant NATIONSTAR
                                                           MORTGAGE, LLC dba MR. COOPER
 9

10    Dated: February 2, 2021
                                                           /s/ Todd M. Friedman (as authorized on 2.2.21)
11                                                         Todd M. Friedman
                                                           tfriedman@toddflaw.com
12                                                         LAW OFFICES OF TODD M.
                                                           FRIEDMAN, P.C.
13
                                                           Attorneys for Plaintiff FRANK CORRAL
14

15

16                                                    ORDER
17           Upon consideration of the Stipulation to Dismiss This Action with Prejudice (“Stipulation”),
18   and good cause appearing,
19           IT IS HEREBY ORDERED that the Stipulation is GRANTED. This action is hereby
20   dismissed in its entirety with prejudice as to Plaintiff and without prejudice as to the putative Class,
21   with all Parties waiving any and all rights to appeal and bearing their own costs. The matter having
22   been resolved in its entirety, the Clerk of Court is directed to close the file.
23           IT IS SO ORDERED.
24
     Dated: February 4, 2021
25

26
27

28
                                               5
     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                Case No. 2:19-CV-00376-MCE-CKD
